Citation Nr: 1617129	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-32 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus (lupus).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to October 1980.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in February 2016.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There is pertinent evidence absent from the claims file.  A January 2012 email from Dr. L. C., submitted by the Veteran in August 2012, noted that a review of the evidence relevant to the Veteran's claim for lupus included private treatment records from the late 1990s.  Specifically, these records documented a possible diagnosis of lupus, supported by evidence of a positive antinuclear antibody (ANA) of up to 1:320 and symptoms of joint pain, oral ulcers, and photosensitivity.  The January 2012 email indicates that Dr. L. C.'s review was based on a package of evidence sent to her by the Veteran.  However, the earliest medical records submitted by the Veteran relating to lupus are dated in 2006.  See records from UC Davis Health System.  Moreover, an August 2007 record from UC Davis Health System noted the Veteran's report that he his lupus was first diagnosed 15 years prior (sometime in 1992).  Thus, Dr. L. C.'s email and the Veteran's August 2007 report suggest there are outstanding medical records that could support the Veteran's service connection claim.  On remand, the AOJ should make reasonable attempts to obtain any outstanding records of private treatment the Veteran has received for his lupus, including the above referenced records dating from the 1990s.  

The Veteran was afforded a VA examination in April 2011.  The examiner concluded that the Veteran did not have pathology of the joints, skin, kidneys, blood cells, heart, and lungs consistent with lupus during service, based on his service treatment records.  The July 2010 letter from Dr. B. W. stated that it appeared fairly clear that the Veteran manifested signs, symptoms, and clinical issues during service consistent with his later diagnosis of lupus.  He stated that it 
seems quite possible SLE (systemic lupus erythematosus) was the mysterious affliction responsible for his childhood hospitalization.  The examiner went on to state that it was his opinion this chronic disease was actively present before and during his service.  The opinion appears to be somewhat speculative and includes conflicting statements as to when the condition began.  Moreover, the January 2012 statement from Dr. L. C. indicated that the Veteran's in-service symptoms could have been related to undiagnosed lupus, though she did not see evidence from his service records indicating that a diagnosis of lupus was considered, and that it was not possible to determine whether the Veteran had lupus during the 1970s based on her review of the applicable records.  

As the Board is remanding the Veteran's claim to obtain outstanding medical records that had not been previously considered by the April 2011 VA examiner, an addendum should be obtained from the VA examiner that addresses any new evidence obtained, as well as the July 2010 letter from Dr. B. W. and the January 2012 email from Dr. L. C. and the Veteran's reports of experiencing lupus flares during service.  See Hearing Transcript, pp. 3-4.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or identify any pertinent evidence not already of record, to include records from U. C. Davis Health System and any other medical provider who treated him for lupus, to include from the 1990s and earlier.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as outstanding VA treatment and evaluation records relating to the Veteran's lupus.  All records secured should be associated with the claims file.

2.  Forward the Veteran's claims file to the examiner who rendered the April 2011 opinion (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's systemic lupus erythematosus had its onset in service, is otherwise related to service, or manifested within one year of after discharge from service and, if so, describe the manifestations.

In rendering the requested opinion, the clinician is asked to address the July 2010 opinion from Dr. B. W. and the January 2012 opinion from Dr. L. C., as well the relevance of any newly received medical evidence relating to the onset of the Veteran's lupus.  The clinician should also address the Veteran's assertions that the symptoms he experienced in service were lupus "flares."  See Hearing Transcript, pp. 3-4.

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, complete any other development deemed necessary and then readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a SSOC to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




